Citation Nr: 1440365	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to March 1979 and from October 1984 to June 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

In April 2014, prior to the promulgation of a Board decision in the matter, the Veteran expressed his intent to withdraw his appeal seeking service connection for sleep apnea secondary to PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal in this matter, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) is not necessary.  

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the Veteran or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

An April 15, 2014 Report of Contact, memorializing in writing a telephone conversation between a VA employee and the Veteran, notes: "Vet then stated that he was in receipt of 100% disability [and] he would like to withdraw his appeal. I explained to the Vet that he would have to state that in writing and he told me to mail him out something and he would sign and return it."  No further communication has been received from the Veteran or his representative.  

While 38 C.F.R. § 20.204 directs that an appeal withdrawal must be filed by the Veteran or his representative in writing (unless withdrawn on the record at a hearing), the Board finds that the April 15, 2014 Report of Contact (which was prepared by a VA employee contemporaneously with a telephone conversation between that employee and the Veteran, and reduced to writing his intent to withdraw his appeal) provides a plausible basis in the record that the Veteran effectively withdrew his appeal seeking service connection for sleep apnea.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  Accordingly, there is no allegation of error or fact or law remaining for appellate consideration in the matter.  Therefore, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for sleep apnea is dismissed.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


